In an action inter alia for an accounting, plaintiff appeals from (1) so much of an order of the Supreme Court, Queens County, dated January 6, 1976, as granted defendant’s motion for a protective order and (2) so much of a further order of the same court, dated March 19, 1976, as, upon reargument, adhered to the original determination made as to defendant’s motion. Appeal from the order dated January 6, 1976 dismissed as academic. That order was superseded by the order made upon reargument. Order dated March 19, 1976 affirmed insofar as appealed from (see Krauss v Putterman, 51 AD2d 551, 552; Alderman v Eagle, 41 AD2d 641; Rector, Churchwardens & Vestrymen of Church of Holy Trinity, Brooklyn v Munsell, 11 AD2d 698, 699). Defendant is awarded one bill of $50 costs and disbursements to cover both appeals. Hopkins, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.